Case 2:21-cr-20204-BAF-KGA ECF No. 15, PagelD.31 Filed 03/31/21 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, CRIMINAL NO. 21-20204
Vv. HON. BERNARD FRIEDMAN
D-1 JOSEPH HARRIS,
Defendant.
/

 

Defendant’s Acknowledgment of Indictment

I, JOSEPH HARRIS, defendant in this case, hereby acknowledge that I have
received a copy of the indictment before entering my plea, and that I have read it
and understand its contents.

I know that if 1 am convicted or plead guilty, I may be sentenced as follows:

Count One: Up to 15 years, a $250,000 fine, or both.
Count Two: Not less than 7 years consecutive to any other sentence, up to Life.

Joseph Harris hoy Att DENSE

Defendant
Acknowledgment of Defense Counsel
I acknowledge that I am counsel for defendant and that I have received a

copy of the Standing Order for Discovery and Inspection which requires all pre-
trial motions to be filed within twenty (20) days of arraignment.

unsel for Defendant Joseph Harris

  

Dated:
